Citation Nr: 0920926	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-18 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1953 to June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  During the course of the appeal, the 
Veteran moved to California; original jurisdiction now 
resides in the Oakland, California RO.

Procedural history

In August 2001, the Veteran filed a claim of entitlement to 
service connection for a chronic acquired psychiatric 
condition, to include claustrophobia and PTSD.  The Veteran's 
claim was denied in an August 2002 rating decision.  The 
Veteran disagreed with the denial and filed a notice of 
disagreement (NOD) dated October 2002.  The Veteran's claim 
was subsequently denied in a statement of the case (SOC) 
dated May 2003 and a supplemental statement of the case 
(SSOC) dated September 2003.  The Veteran failed to perfect 
an appeal with the timely submission of a substantive appeal.  
See 38 C.F.R. §§ 20.200, 20.302(b) (2008).

In September 2003, the Veteran filed to reopen his claim of 
entitlement to service connection for PTSD.  The RO declined 
to reopen the Veteran's claim in February 2005, indicating 
that new and material evidence had not been submitted.  
The Veteran did not appeal that decision.

In August 2005, the Veteran filed a new claim of entitlement 
to service connection for PTSD.  In September 2006 rating 
decision, the RO reopened and denied the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran 
disagreed with the denial and perfected his appeal by filing 
a timely substantive appeal [VA Form 9] in May 2007.

In March 2009, the Veteran presented sworn testimony during a 
personal hearing at the Oakland RO, which was chaired by the 
undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
Veteran's VA claims file.  

A motion to advance this case on the Board's docket was 
granted in May 2009. See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2008).


FINDINGS OF FACT

1.  In an unappealed August 2002 and February 2005 decisions, 
the RO denied the Veteran's claim of entitlement to service 
connection for PTSD.

2.  Evidence submitted since the February 2005 denial is 
cumulative or redundant of the evidence of record at the time 
of the prior final denial of the claim sought to be reopened, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The August 2002 and February 2005 RO decisions denying 
service connection for PTSD are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Since the February 2005 denial, new and material evidence 
has not been received, and the claim of entitlement to 
service connection for PTSD is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for PTSD.  Implicit in his 
claim is the contention that new and material evidence which 
is sufficient to reopen the previously-denied claim has been 
received.

Although the RO reopened the Veteran's claim of entitlement 
to service connection for PTSD in the September 2006 rating 
decision, the question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the Veteran that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  As such, the Board will first consider 
whether new and material evidence has been received 
sufficient to reopen the PTSD claim currently on appeal.  

The Board will discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify does not apply to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated January 2006, including evidence of "an injury in 
military service or a disease that began in or was made worse 
during military service, or there was an event in service 
that caused an injury or disease; a current physical or 
mental disability shown by medical evidence; and a 
relationship between your disability and an injury, disease, 
or event in military service."  

With respect to notice to the Veteran regarding new and 
material evidence, the January 2006 VCAA letter stated, 
"[t]o qualify as new, the evidence must be in existence and 
be submitted to the VA for the first time...In order to be 
considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied...New 
and material evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously denied your claim."  
The letter thereby notified the Veteran that evidence 
sufficient to reopen his previously denied claim must be 
"new and material," closely mirroring the regulatory 
language of 38 C.F.R. § 3.156(a).  Moreover, the January 2006 
letter informed the Veteran as to the reason his claim was 
previously denied.  As such, the Veteran was adequately 
advised of the bases for the previous denial and of what 
evidence would be new and material to reopen the claim.  See 
Kent, supra.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the January 2006 VCAA 
letter.  The letter stated that VA would assist the Veteran 
in obtaining relevant records from the military, the VA, or 
any Federal agency.  With respect to records from private 
doctors and hospitals, the VCAA letter informed the Veteran 
that VA would make reasonable efforts to request such 
records.

The VCAA letter emphasized:  "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in the original].

The January 2006 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in a VCAA 
letter dated May 2006.  The letter detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.  

With respect to effective date, the May 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of an increased rating claim:  
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Board finds that the Veteran received 
appropriate Dingess notice.  Moreover, as the Board concludes 
below that the Veteran's claim remains denied, any questions 
as to the appropriate disability rating or effective date to 
be assigned continue to be moot.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has retained the services of a 
representative and, as indicated above, has testified at a 
personal hearing before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).



Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present:  (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2008).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen, 10 Vet. App. at 142 (1997).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2008)].  This change in the law pertains 
only to claims filed on or after August 29, 2001.  Because 
the Veteran's claim to reopen was initiated in August 2005, 
the claim will be adjudicated by applying the revised section 
3.156, set out in the paragraph immediately following.  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

Factual background

When the Veteran's claim of entitlement to service connection 
for PTSD was denied by the RO in February 2005, the following 
pertinent evidence was of record.

Service personnel records showed that the Veteran served with 
the Navy aboard the U.S.S. OZBOURN from November 1953 to 
August 1955, the U.S.S. INGERSOLL from December 1955 to April 
1956, and the U.S.S. VAMMEN from May 1956 to June 1957.  
Service records also documented the Veteran's service during 
the Navy evacuation of the Tachen Islands from February 6, 
1955 to February 12, 1955.

The Veteran's service treatment records, including the June 
1957 separation examination, were absent any indication of 
psychological complaints or diagnoses.  

A private treatment record dated June 1991 noted that the 
Veteran suffered from anxiety related to family stresses.  A 
private treatment record dated September 1996 indicated that 
the Veteran was diagnosed with depression.

In August 2001, the Veteran filed a claim of entitlement to 
service connection for PTSD.

A VA medical center PTSD assessment dated December 2001 
documented the Veteran's description of numerous stressors, 
including: the suicide of a fellow sailor, the deaths of two 
sailors who were swept under his ship during heavy seas, a 
collision with a much larger ship, and the evacuation of the 
Tachen Islands.  The examining physician diagnosed the 
Veteran with depression not otherwise specified (NOS) and 
simple phobia; PTSD was not diagnosed.  The examiner 
concluded that the traumatic events witnessed/confronted by 
the Veteran were "difficult but not traumatic."  

The Veteran's PTSD claim was denied in an August 2002 rating 
decision.  The Veteran filed a NOD, and the RO issued a SOC.  
The Veteran failed to perfect an appeal of the issue with the 
timely submission of a substantive appeal, and the decision 
became final.

In September 2003, the Veteran filed to reopen his claim of 
entitlement to service connection for PTSD.  

A VA mental health intake assessment dated September 2003 
indicated diagnoses of PTSD and Major Depressive Disorder, 
and documented the Veteran's self report that he suffered 
from an anxiety disorder since 1955.  The VA psychiatric 
nurse practitioner explained that the Veteran "relates a 
couple of stressors that were traumatic to him that occurred 
during that year [1955] and also describes symptom cluster 
consistent with PTSD."  

Also of record were statements of the Veteran describing his 
in-service stressors.  Specifically, in a January 2002 
statement, the Veteran indicated that in the winter of 1954, 
a large cargo ship struck the U.S.S. OZBOURN and came close 
to hitting the depth charge, which might have triggered an 
explosion.  The Veteran also indicated that while he was 
aboard the U.S.S. VAMMEN, the ship "took a scary roll" 
during a typhoon.  He further reported that he experienced 
fear and stress while participating in the evacuation of the 
Tachen Islands in 1955.  In an April 2002 statement, the 
Veteran described the suicide of a fellow sailor on November 
19, 1956.  The Veteran indicated that this incident was 
traumatic for him because he saw the sailor before the attack 
and then was the first person on the scene following the 
report of the gunshot. 

The Veteran also submitted lay statements from his sister, 
D.O.E., and his spouse, F.L.M-P., who both described the 
Veteran's psychiatric symptomatology.

In its February 2005 denial letter, the RO declined to reopen 
the Veteran's claim of entitlement to service connection for 
PTSD.  The Veteran was informed of the denial and of his 
appeal rights in the February 2005 letter.  He did not 
appeal.  

In August 2005, the Veteran filed a new claim of entitlement 
to service connection for PTSD.  As indicated above, in a 
rating decision dated May 2006, the RO reopened and denied 
the Veteran's claim.
 
The evidence which has been added to the record since the 
February 2005 RO denial will be discussed in the Board's 
analysis, below.

Analysis

At the time the RO denied the Veteran's claim in February 
2005, there was a PTSD diagnosis of record.  See the VA 
treatment record dated September 2003.  The RO's February 
2005 denial was predicated upon deficiencies as to element 
(2), combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred, and element 
(3), a link established by medical evidence, between PTSD and 
the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2008).

The unappealed February 2005 RO denial of the Veteran's claim 
is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2008).  As explained above, the Veteran's 
claim for service connection may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received evidence bears directly and 
substantially upon the specific matters under consideration.  

After a thorough review of the entire record, and for the 
reasons expressed immediately below, the Board concludes that 
new and material evidence sufficient to reopen the claim of 
entitlement to service connection for PTSD has not been 
submitted.  

The newly added evidence, in pertinent part, consists of a 
Vet Center Intake Assessment dated April 2006; a letter from 
the Veteran's Vet Center psychologist, Dr. J.H.S., dated June 
2006; VA treatment records dated November 2004 to December 
2006; and statements from the Veteran.  

The April 2006 Vet Center Intake Assessment shows that the 
Veteran is currently diagnosed with PTSD.  A continuing 
diagnosis of PTSD is also indicated in a VA treatment record 
dated November 2004.  However, as noted above, a PTSD 
diagnosis was of record at the time of the February 2005 RO 
denial.  Accordingly, this evidence, although new, is 
repetitive of evidence which was already in the file.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of [previously 
diagnosed] disease does not constitute new and material 
evidence].  

The newly added April 2006 Vet Center Intake Assessment and 
the June 2006 letter from Dr. J.H.S. both show a diagnosis of 
PTSD secondary to the Veteran's military experience.  
Specifically, in his June 2006 letter, Dr. J.H.S. states that 
he has "known and counseled [the Veteran] since August 17, 
2005 . . . for adjustment issues related to his military 
service.  His diagnoses include PTSD which is directly 
related to his military service."  This evidence is new and 
material to the claim as it provides evidence of medical 
nexus, element (3) of 38 C.F.R. § 3.304(f), which was 
arguably not of record at the time of the last final denial.  

However, there must be new and material evidence as to each 
and every aspect of the claim that was lacking at the time of 
the final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans, supra.  As will be 
discussed below, new and material evidence remains absent as 
to element (2), in-service stressors.

In statements contained in the December 2006 NOD, the May 
2007 Form 9, and the March 2009 Board hearing transcript, the 
Veteran reiterated his in-service stressors.  Specifically, 
he described four stressor events:  the suicide of a fellow 
sailor aboard the U.S.S. OZBOURN, the death of two sailors 
who were swept under his ship, the collision with the larger 
ship while in port, and the evacuation of the Tachen Islands.  
These purported stressors were known at the time of the 
original RO denial in August 2002 as well as the most recent 
final denial in February 2005.  Accordingly, these newly 
added statements are cumulative and redundant of the 
statements and evidence of record at the time of the February 
2005 RO denial and are therefore not new.  See Reid v. 
Derwinski, 2 Vet App. 312, 315 (1992).  

Critically, there is no evidence which has been added to the 
record subsequent to the February 2005 RO denial which 
corroborates the Veteran's alleged in-service stressors.  
Sufficient evidence as to element (2) was missing in February 
2005 and it remains missing.  The additional evidence 
therefore does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2008).  
Accordingly, in the absence of such evidence, the Veteran's 
claim may not be reopened, and the benefit sought on appeal 
remains denied.


ORDER

New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


